Title: Remarks on a Late Protest, 5 November 1764
From: Franklin, Benjamin
To: 


Franklin’s farewell to Pennsylvania took the form of a reply to the Protest of the minority assemblymen against his appointment as an agent (above, pp. 408–12). In these Remarks he undertook to defend himself and the Assembly on the charges his opponents had made. Since so much of what they had said and so much of his response concerned himself personally, he followed the course, almost unprecedented in his writings for the general public, of using the first person singular throughout and of signing his name at the end. The pamphlet appears to have been published on November 7, 1764, the day he left Philadelphia to take ship for England. For William Smith’s anonymous answer to this paper, see below, pp. 486–516.
  
Philadelphia, Nov. 5, 1764.
Remarks on a Late ProtestAgainst the Appointment of Mr. Franklin an Agent for this Province.
I have generally passed over, with a silent Disregard, the nameless abusive Pieces that have been written against me; and tho’ this Paper, called a Protest, is signed by some respectable Names, I was, nevertheless, inclined to treat it with the same Indifference; but as the Assembly is therein reflected on upon my Account, it is thought more my Duty to make some Remarks upon it.
I would first observe then, that this Mode of Protesting by the Minority, with a String of Reasons against the Proceedings of the Majority of the House of Assembly, is quite new among us; the present is the second we have had of the kind, and both within a few Months. It is unknown to the Practice of the House of Commons, or of any House of Representatives in America, that I have heard of; and seems an affected Imitation of the Lords in Parliament, which can by no Means become Assembly-men of America. Hence appears the Absurdity of the Complaint, that the House refused the Protest an Entry on their Minutes. The Protesters know that they are not, by any Custom or Usage, intitled to such an Entry, and that the Practice here is not only useless in itself, but would be highly inconvenient to the House, since it would probably be thought necessary for the Majority also to enter their Reasons, to justify themselves to their Constituents, whereby the Minutes would be incumbered, and the Public Business obstructed. More especially will it be found inconvenient, if such Protests are made use of as a new Form of Libelling, as the Vehicles of personal Malice, and as Means of giving to private Abuse the Appearance of a Sanction, as public Acts. Your Protest, Gentlemen, was therefore properly refused; and since it is no Part of the Proceedings of Assembly, one may with the more Freedom examine it.
Your first Reason against my Appointment is, that you “believe me to the chief Author of the Measures pursued by the last Assembly, which have occasioned such Uneasiness and Distraction among the good People of this Province.” I shall not dispute my Share in those Measures; I hope they are such as will in time do Honour to all that were concerned in them. But you seem mistaken in the Order of Time: It was the Uneasiness and Distraction among the good People of the Province that occasioned the Measures; the Province was in Confusion before they were taken, and they were pursued in order to prevent such Uneasiness and Distraction for the future. Make one Step farther back, and you will find Proprietary Injustice supported by Proprietary Minions and Creatures, the original Cause of all our Uneasiness and Distractions.
Another of your Reasons is, “that I am, as you are informed, very unfavourably thought of by several of His Majesty’s Ministers.” I apprehend, Gentlemen, that your Informer is mistaken. He indeed has taken great Pains to give unfavourable Impressions of me, and perhaps may flatter himself, that it is impossible so much true Industry should be totally without Effect. His long Success in maiming or murdering all the Reputations that stand in his Way, which has been the dear Delight and constant Employment of his Life, may likewise have given him some just Ground for Confidence that he has, as they call it, done for me, among the rest. But, as I said before, I believe he is mistaken. For what have I done that they should think unfavourably of me? It cannot be my constantly and uniformly promoting the Measures of the Crown, ever since I had any Influence in the Province. It cannot, surely, be my promoting the Change from a Proprietary to a Royal Government. If indeed I had, by Speeches and Writings, endeavoured to make His Majesty’s Government universally odious in the Province. If I had harangued by the Week, to all Corners and Goers, on the pretended Injustice and Oppressions of Royal Government, and the Slavery of the People under it. If I had written traiterous Papers to this Purpose, and got them translated into other Languages, to give His Majesty’s foreign Subjects here those horrible Ideas of it. If I had declared, written and printed, that “the King’s little Finger we should find heavier than the Proprietor’s whole Loins,” with regard to our Liberties; then indeed might the Ministers be supposed to think unfavourably of me. But these are not Exploits for a Man who holds a profitable Office under the Crown, and can expect to hold it no longer than he behaves with the Fidelity and Duty that becomes every good Subject. They are only for Officers of Proprietary Appointment, who hold their Commissions during his, and not the King’s, Pleasure; and who, by dividing among themselves, and their Relations, Offices of many Thousands a Year, enjoyed by Proprietary Favour, feel where to place their Loyalty. I wish they were as good Subjects to His Majesty; and perhaps they may be so, when the Proprietary interferes no longer.
Another of your Reasons is, “that the Proposal of me for an Agent is extremely disagreeable to a very great Number of the most serious and reputable Inhabitants of the Province; and the Proof is, my having been rejected at the last Election, tho’ I had represented the City in Assembly for 14 Years.”
And do those of you, Gentlemen, reproach me with this, who among near Four Thousand Voters, had scarcely a Score more than I had? It seems then, that your Elections were very near being Rejections, and thereby furnishing the same Proof in your Case that you produce in mine, of your being likewise extremely disagreeable to a very great Number of the most serious and reputable People. Do you, honourable Sir, reproach me with this, who for almost twice 14 Years have been rejected (if not being chosen is to be rejected) by the same People, and unable, with all your Wealth and Connections, and the Influence they give you, to obtain an Election in the County where you reside, and the City where you were born, and are best known, have been obliged to accept a Seat from one of the out Counties, the remotest of the Province! It is known, Sir, to the Persons who proposed me, that I was first chosen against my Inclination, and against my Entreaties that I might be suffered to remain a private Man. In none of the 14 Elections you mention did I ever appear as a Candidate. I never did, directly or indirectly solicit any Man’s Vote. For six of the Years in which I was annually chosen, I was absent, residing in England; during all which Time, your secret and open Attacks upon my Character and Reputation were incessant; and yet you gained no Ground. And can you really, Gentlemen, find Matter of Triumph in this Rejection as you call it? A Moment’s Reflection on the Means by which it was obtained, must make you ashamed of it.
Not only my Duty to the Crown, in carrying the Post-Office Act more duly into Execution, was made use of to exasperate the Ignorant, as if I was encreasing my own Profits, by picking their Pockets; but my very Zeal in opposing the Murderers, and supporting the Authority of Government, and even my Humanity, with regard to the innocent Indians under our Protection, were mustered among my Offences, to stir up against me those religious Bigots, who are of all Savages the most brutish. Add to this the numberless Falshoods propagated as Truths, and the many Perjuries procured among the wretched Rabble brought to swear themselves intitled to a Vote; and yet so poor a Superiority obtained at all this Expence of Honour and Conscience! Can this, Gentlemen, be Matter of Triumph! Enjoy it then. Your Exultation, however, was short. Your Artifices did not prevail every where; nor your double Tickets, and whole Boxes of forged Votes. A great Majority of the new chosen Assembly were of the old Members, and remain uncorrupted. They still stand firm for the People, and will obtain Justice from the Proprietaries. But what does that avail to you who are in the Proprietary Interest? And what Comfort can it afford you, when by the Assembly’s Choice of an Agent, it appears that the same, to you obnoxious, Man, (notwithstanding all your venomous Invectives against him) still retains so great a Share of the public Confidence?
But “this Step, you say, gives you the more lively Affliction, as it is taken at the very Moment when you were informed by a Member of the House, that the Governor had assured him of his having received Instructions from the Proprietaries, to give his Assent to the Taxation of their Estates, in the same Manner that the Estates of other Persons are to be taxed; and also to confirm, for the public Use, the several Squares formerly claimed by the City.” O the Force of Friendship! the Power of Interest! What Politeness they infuse into a Writer, and what delicate Expressions they produce! The Dispute between the Proprietaries and us was about the Quantum, the Rate of their Taxation, and not about the Manner; but now, when all the World condemns them for requiring a partial Exemption of their Estates, and they are forced to submit to an honest Equality, ’tis called “assenting to be taxed in the same Manner with the People:” Their Restitution of five public Squares in the Plan of the City, which they had near forty Years unjustly and dishonourably seized and detained from us, directing their Surveyor to map Streets over them (in order to turn them into Lots) and their Officers to sell a Part of them; this their Disgorging is softly called confirming them for the public Use; and instead of the plain Words formerly given to the City, by the first Proprietary their Father, we have the cautious pretty Expression of “formerly claimed by the City.” Yes, not only formerly but always claimed, ever since they were promised and given to encourage the Settlers, and ever will be claimed till we are put in actual Possession of them. ’Tis pleasant, however, to see how lightly and tenderly you trip over these Matters, as if you trod upon Eggs. But that “Very Moment,” that precious Moment! why was it so long delayed? Why were those healing Instructions so long withheld and concealed from the People? They were, it seems, brought over by Mr. Allen.
   
   * Extract from a Letter, dated London, August 6, 1764, from David Barclay and Sons, to Messieurs James and Drinker.



   
   “We very much wish for William Allen’s happy Arrival on your Side, when we hope his Influence, added to the Power and Commissions the Proprietaries have invested him with, may prove effectual, in restoring Harmony and Tranquility among you, so much to be desired by every Well wisher to your Province. Pray be assured of our sincerest and best Wishes for the Success of this salutary Work, and that nothing in our Power, to contribute thereto, will ever be wanting.”

 Intelligence was received by various Hands from London, that Orders were sent by the Proprietaries, from which great Hopes were entertained of an Accommodation. Why was the Bringing and the Delivery of such Orders so long denied? The Reason is easily understood. Messieurs Barclays, Friends to both Proprietaries and People, wished for that Gentleman’s happy Arrival, hoping his Influence, added to the Power and Commissions the Proprietaries had vested him with, might prove effectual in restoring Harmony and Tranquility among us; but he, it seems, hoped his Influence might do the Business, without those Additions. There appeared on his Arrival some Prospect, from sundry Circumstances, of a Change to be made in the House by the approaching Election. The Proprietary Friends and Creatures knew the Heart of their Master, and how extreamly disagreeable to him that equal Taxation, that Restitution, and the other Concessions to be made for the Sake of a Reconciliation, must necessarily be. They hoped therefore to spare him all those Mortifications, and thereby secure a greater Portion of his Favour. Hence the Instructions were not produced to the last Assembly, though they arrived before the September Sitting, when the Governor was in Town, and actually did Business with the House. Nor to the new Assembly were they mentioned, till the “very Moment,” the fatal Moment, when the House were on the Point of chusing that wicked Adversary of the Proprietary to be an Agent for the Province in England.
But I have, you say, a “fixed Enmity to the Proprietaries,” and “you believe it will preclude all Accommodation of our Disputes with them, even on just and reasonable Terms.” And why do you think I have a fixed Enmity to the Proprietaries? I have never had any personal Difference with them. I am no Land-Jobber, and therefore have never had any Thing to do with their Land-Office or Officers; if I had, probably, like others, I might have been obliged to truckle to their Measures, or have had like Causes of Complaint. But our private Interests never clashed, and all their Resentment against me, and mine to them, has been on the public Account. Let them do Justice to the People of Pennsylvania, act honourably by the Citizens of Philadelphia, and become honest Men; my Enmity, if that’s of any Consequence, ceases from the “very Moment;” and, as soon as I possibly can, I promise to love, honour and respect them. In the mean Time, why do you “believe it will preclude all Accommodation with them on just and reasonable Terms?” Do you not boast that their gracious Condescensions are in the Hands of the Governor, and that “if this had been the usual Time for Business, his Honour would have sent them down in a Message to the House.” How then can my going to England prevent this Accommodation? The Governor can call the House when he pleases, and, one would think, that, at least in your Opinion my being out of the Way, would be a favourable Circumstance. For then, by “cultivating the Disposition shown by the Proprietaries, every reasonable Demand that can be made on the Part of the People might be obtained; in vigorously insisting on which, you promise to unite most earnestly with the rest of the House.” It seems then we have “reasonable Demands” to make, and as you call them a little higher, equitable Demands. This is much for Proprietary Minions to own; but you are all growing better, in Imitation of your Master, which is indeed very commendable. And if the Accommodation here should fail, I hope that though you dislike the Person a Majority of two to one in the House have thought fit to appoint an Agent, you will nevertheless, in Duty to your Country, continue the noble Resolution of uniting with the rest of the House, in vigorously insisting on that Equity and Justice, which such an Union will undoubtedly obtain for us.
I pass over the trivial Charge against the Assembly, that they “acted with unnecessary Haste in proceeding to this Appointment, without making a small Adjournment,” &c. and your affected Apprehensions of Danger from that Haste. The Necessity of Expedition on this Occasion is as obvious to every one out of Doors as it was to those within; and the Fears you mention are not, I fancy, considerable enough to break your Rest. I come then to your high Charge against me, “That I heretofore ventured, contrary to an Act of Assembly, to place the Public Money in the Stocks, whereby this Province suffered a Loss of £6000 and that Sum added to the £5000 granted for my Expences, makes the whole Cost of my former Voyage to England amount to Eleven Thousand Pounds!” How wisely was that Form in our Laws contrived, which when a Man is arraigned for his Life, requires the Evidence to speak the Truth, the whole Truth, and nothing but the Truth! The Reason is manifest. A Falshood may destroy the Innocent; so may Part of a Truth without the Whole; and a Mixture of Truth and Falshood may be full as pernicious. You, Mr. Chief Justice, and the other Justices among the Protesters, and you, Sir, who are a Counsellor at Law, must all of you be well acquainted with this excellent Form; and when you arraign’d my Reputation (dearer to me than Life) before the Assembly, and now at the respectable Tribunal of the Public, would it not have well become your Honours to have had some small Regard at least to the Spirit of that Form? You might have mentioned, that the Direction of the Act to lodge the Money in the Bank, subject to the Drafts of the Trustees of the Loan-Office here, was impracticable: that the Bank refused to receive it on those Terms, it being contrary to their settled Rules to take Charge of Money subject to the Orders of unknown People, living in distant Countries. You might have mentioned, that the House being informed of this, and having no immediate Call for the Money, did themselves adopt the Measure of placing it in the Stocks, which then were low; where it might on a Peace produce a considerable Profit, and in the mean time accumulate an Interest: That they even passed a Bill, directing the subsequent Sums granted by Parliament, to be placed with the former: That the Measure was prudent and safe; and that the Loss arose, not from placing the Money IN the Stocks, but from the imprudent and unnecessary DRAWING IT OUT at the very time when they were lowest, on some slight uncertain Rumours of a Peace concluded: That if the Assembly had let it remain another Year, instead of losing they would have gained Six Thousand Pounds; and that after all, since the Exchange at which they sold their Bills, was near Twenty per Cent, higher when they drew, than when the Stocks were purchased, the Loss was far from being so great as you represent it. All these Things you might have said, for they are, and you know them to be, Part of the whole Truth; but they would have spoiled your Accusation. The late Speaker of your honourable House, Mr. Norris, who has, I suppose, all my Letters to him, and Copies of his own to me, relating to that Transaction, can testify with how much Integrity and Clearness I managed the whole Affair. All the House were sensible of it, being from time to time fully acquainted with the Facts. If I had gone to Gaming in the Stocks with the Public Money, and through my Fault a Sum was lost, as your Protest would insinuate, why was I not censured and punished for it when I returned? You, honourable Sir (my Enemy of seven Years Standing) was then in the House. You were appointed on the Committee for examining my Accounts; you reported that you found them just, and signed that Report.
   
   *Report of the Committee on Benjamin Franklin’s Accounts.



   
   “In Obedience to the Order of the House, we have examined the Account of Benjamin Franklin, Esq; with the Vouchers to us produced in Support thereof, and do find the same Account to be just, and that he has expended, in the immediate Service of this Province, the Sum of Seven Hundred and Fourteen Pounds, Ten Shillings and Sevenpence, out of the Sum of Fifteen Hundred Pounds Sterling, to him remitted and paid, exclusive of any Allowance or Charge for his Support and Services for the Province.





John Morton,
Joseph Fox,



William Allen,
John Hughes,


February 19, 1763.
John Ross,
Samuel Rhoads,



John Moor.
John Wilkinson,




Isaac Pearson.



   
   “The House taking the foregoing Report of the Committee of Accounts into Considertion, and having spent some Time therein,



   
   “Resolved,



   
   “That the Sum of Five Hundred Pounds Sterling per Annum be allowed and given to Benjamin Franklin, Esq; late Agent for the Province of Pennsylvania at the Court of Great Britain, during his Absence of six Years from his Business and Connections, in the Service of the Public; and that the Thanks of this House be also given to the said Gentleman by Mr. Speaker, from the Chair, as well for the faithful Discharge of his Duty to this Province in particular, as for the many and important Services done America in general, during his Residence in Great-Britain.”



   
   Thursday, March 31, 1763.



   
   “Pursuant to a Resolve of the Nineteenth of last Month, that the Thanks of this House be given to Benjamin Franklin, Esq; for his many Services not only to the Province of Pennsylvania, but to America in general, during his late Agency at the Court of Great-Britain, the same were this Day accordingly given in Form from the Chair. To which Mr. Franklin, respectfully addressing himself to the Speaker, made Answer, That he was thankful to the House, for the very handsome and generous Allowance they had been pleased to make him for his Services; but that the Approbation of this House was, in his Estimation, far above every other kind of Recompence.” Votes, 1763.

 I never solicited the Employ of Agent: I made no Bargain for my future Service, when I was ordered to England by the Assembly; nor did they vote me any Salary. I lived there near six Years at my own Expence, and I made no Charge or Demand when I came home. You, Sir, of all others, was the very Member that proposed (for the Honour and Justice of the House) a Compensation to be made me of the Five Thousand Pounds you mention. Was it with an Intent to reproach me thus publicly for accepting it? I thanked the House for it then, and I thank you now for proposing it: Tho’ you, who have lived in England, can easily conceive, that besides the Prejudice to my private Affairs by my Absence, a Thousand Pounds more would not have reimbursed me. The Money voted was immediately paid me. But, If I had occasioned the Loss of Six Thousand Pounds to the Province, here was a fair Opportunity of securing easily the greatest Part of it; why was not the Five Thousand Pounds deducted, and the Remainder called for? The Reason is, This Accusation was not then invented. Permit me to add, that supposing the whole Eleven Thousand Pounds an Expence occasioned by my Voyage to England, yet the Taxation of the Proprietary Estate now established, will, when valued by Years Purchase, be found in time an Advantage to the Public, far exceeding that Expence. And if the Expence is at present a Burthen, the Odium of it ought to lie on those who, by their Injustice, made the Voyage necessary, and not on me, who only submitted to the Orders of the House, in undertaking it.
I am now to take Leave (perhaps a last Leave) of the Country I love, and in which I have spent the greatest Part of my Life. Esto Perpetua. I wish every kind of Prosperity to my Friends, and I forgive my Enemies.
B. Franklin.
